DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6, and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 10 are allowed because the closest prior art, Irvin, Lopez, Adnana, Jacobson, and Magoon, either singularly or in combination, fail to anticipate or render obvious requesting, using a computational device, a pumping station profile from the remote pumping station, the pumping station profile including a mode of operation of a pumping station including a filling mode and an emptying mode, an indication of well water level for thePage 5 of 10 Reply to NFOA of December 1, 2020pumping station, an activation set point for at least one pump in the pumping station, a deactivation set point for the at least one pump in the pumping station, one or more level alarms associated with the well water level, wherein the computational device is configured to receive pumping station profiles from a plurality of remote pumping stations.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863